COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER AND NOTICE OF INTENT TO DISMISS FOR WANT OF PROSECUTION

Appellate case name:        David Rodriguez v. James Stafford

Appellate case number:      01-15-00602-CV

Trial court case number:    2013-64247

Trial court:                295th District Court of Harris County

       Because the clerk’s record has not yet been filed in this legal malpractice case in
compliance with this Court’s February 4, 2016 Order, the Clerk of this Court requested
an update from the trial clerk on June 21, 2016. Later on June 21, 2016, the trial clerk
filed an information sheet in this Court stating that appellant had been notified on May
19, 2016, that the clerk’s record was ready, but had not yet made payment arrangements.
       Also on June 21, 2016, the Clerk of this Court issued a notice to appellant, giving
him until July 21, 2016, to pay or make arrangements to pay for the clerk’s record fee or
else this appeal would be subject to dismissal. On July 21, 2016, the trial clerk filed a
second information sheet in this Court stating that appellant had made payment
arrangements for the clerk’s record fee. The trial clerk attached a “General Fee Inquiry”
sheet showing that appellant had only paid $26.00 on July 21, 2016, and still owed
$355.00. To date, neither a clerk’s record nor an update from the appellant or trial clerk
has been filed in this Court.
       Accordingly, because the Court has already provided the pro se appellant with a
reasonable opportunity to make payment arrangements for the clerk’s record fee, it is
ORDERED that appellant pay the entire $355.00 remaining balance of the clerk’s
record fee and file evidence with the Clerk of this Court of such payment within 30 days
of the date of this order, or this appeal will be dismissed without further notice. See
TEX. R. APP. P. 37.3(b), 42.3(b), (c).
       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                   Acting individually
Date: August 16, 2016